Title: To Benjamin Franklin from the Marquise de Lafayette, [on or before 5 July 1780]
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Franklin, Benjamin


ce mercredy [on or before July 5, 1780]
Je ne puis, monsieur refuser a un homme de mes parens qui veut partir pour Lamerique, est muni d’un passeport de monsieur de montbarey, et qui a déja obtenu de mr De Sartine a La reccommandation de mr Le Mal. De Noailles une Lettre pour Paul-jones, de vous Supplier de vouloir bien lui donner des Lettres pour Le Congrès, je vous demande bien pardon de mon importunite je vous supplie d’agréer mes excuses, ainsi que Lassurance de ma recconnoissance que minspireront vos bontés pour mr Le Baron D’arross.
Rendes justice monsieur a La sincerite des sentimens avec Lesquels j’ai lhonneur detre votre très humble et très obeissante servante.
Noailles De LAFAYETTE
